Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


1. Claims 47-79  are pending. 


2. Applicant’s election without traverse of Group II, claimes 62-77 and 79 in the reply filed on 02/08/21  is acknowledged.


Upon further consideration the prior art search has been extended to include non-elected claims of Group I.  The restriction  requirement  between said Groups set forth in the previous Office Action, mailed on 12/28/21 is hereby vacated.


3. Claims  78  is  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 47-77 and 79 read on the method of treating a disease comprising administering to the subject  a modified B cell expressing the membrane immunoglobulin reactive with at least one antigen and at least one endogenous secreted immunoglobulin reactive to a second antigen are under consideration in the instant application.


4. The first sentence of the Specification should be amended to reflect the status of the parent case 15/178,715.


5. It is noted that during prosecution of the parent case 13/374,353, now allowed, Applicant provided Declaration filed under 37 CFR1.132 by Dr. Kindosvogel. Said declaration stated that combination of the cited references do not teach or suggest a recombinant B lymphocyte cell line that produce at least two different immunoglobulins reactive to two different antigens, first immunoglobulin that is an endogenous membrane immunoglobulin reactive with B lymphocyte-activating antigen and second immunoglobulin that is a secreted immunoglobulin reactive to one second antigen from a pathogenic agent. 

It is the Examiner’s position that said declaration is applicable to the instantly claimed B lymphocytes used in claimed method of treating a disease. 


6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


7. Claims 47-77 and 79 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of US Patent 9901598 or claims  1-17 of US Patent 9,512,213 . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16  of US Patent 9901598 or claims  1-17 of US Patent 9,512,213  each recites a method of treating a disease comprising administering to the subject  a modified B cell expressing the membrane immunoglobulin reactive with at least one antigen and at least one endogenous secreted immunoglobulin reactive to a second antigen 


8. No claim is allowed.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644